Exhibit 10.3


NOVAN, INC.
2016 INCENTIVE AWARD PLAN
STOCK APPRECIATION RIGHT GRANT NOTICE
AND
STOCK APPRECIATION RIGHT AGREEMENT


Novan, Inc., a Delaware corporation (the “Company”), pursuant to its 2016
Incentive Award Plan, as amended from time to time (the “Plan”), hereby grants
to the holder listed below (“Participant”) an award of stock appreciation rights
over the number of shares of the Company’s Common Stock, par value $0.0001 per
share (“Common Stock”) or (“Shares”) set forth below (the “SARs”). Upon
exercise, each SAR represents the right to receive an amount equal to the Fair
Market Value of one share of the Company’s Common Stock on the date of exercise
less the Exercise Price per Share set forth below. Payment of such amount shall
be in cash, shares of Common Stock (based on their Fair Market Value as of the
date the SAR is exercised) or a combination of both, as determined by the
Administrator. The SARs are subject to the terms and conditions set forth in
this SAR Grant Notice (this “Grant Notice”), the SAR Agreement attached hereto
as Exhibit A (the “Agreement”), and the Plan, each of which is incorporated
herein by reference. Furthermore, the grant of the SARs is conditioned upon
Participant’s compliance with any Confidentiality and Assignment of Inventions
Agreement and/or Noncompetition Agreement existing or entered into in connection
herewith (the “Restrictive Covenants Agreement(s)”). Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Grant Notice and the Agreement.


Participant:
 
 
G. Kelly Martin
Grant Date:
 
 
August 16, 2018
Grant Number:
 
 
342
Exercise Price Per Share:
 
 
$3.80


Total Exercise Price:
 
 
$3,800,000
Total Number of Shares Subject to SARs:
 
 
1,000,000


Expiration Date:
 
 
February 1, 2020


Vesting Schedule:
 
 
The SARs shall vest in full as of February 1, 2020 and shall be deemed
automatically exercised and settled as of that date provided Participant remains
continuously employed with the Company through such date unless vesting is
otherwise expressly accelerated pursuant to the Agreement.



By Participant’s signature below, Participant agrees to be bound by the terms
and conditions of the Plan, the Agreement, the Grant Notice, and the Restrictive
Covenants Agreement(s). Participant has reviewed the Plan, the Agreement, the
Grant Notice, and the Restrictive Covenants Agreement(s) in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Grant
Notice and fully understands all provisions of this Grant Notice, the Agreement,
the Plan, and the Restrictive Covenants Agreement(s). Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Administrator upon any questions arising under the Plan, this Grant Notice,
the Agreement, or the Restrictive Covenants Agreement(s).
 
 
 
 
 
 
 
NOVAN, INC.
 
PARTICIPANT
 
 
 
 
By:
 
 /s/ Jeff N. Hunter
 
By:
 
 /s/ G. Kelly Martin
Print Name:
 
 Jeff N. Hunter
 
 
 
G. Kelly Martin
Title:
 
 Chief Business Officer
 
 
 
Chief Executive Officer

 


Confidential Information    1    

--------------------------------------------------------------------------------





EXHIBIT A
TO
STOCK APPRECIATION RIGHT GRANT NOTICE
STOCK APPRECIATION RIGHT AGREEMENT
Pursuant to the Stock Appreciation Right Grant Notice (the “Grant Notice”) to
which this Stock Appreciation Right Agreement (this “Agreement”) is attached,
Novan, Inc., a Delaware corporation (the “Company”) has granted to Participant
Stock Appreciation Rights (“SARs”) under the Company’s 2016 Incentive Award Plan
(as amended from time to time, the “Plan”) over the number of shares of Common
Stock set forth in the Grant Notice.
Notwithstanding any other provision of the Plan, the Grant Notice, or this
Agreement to the contrary, the SARs granted herein are granted to Participant on
a contingent basis and this grant shall be considered irrevocably forfeited and
voided in full if the Company fails to obtain stockholder approval for an
amendment to the Plan prior to the earliest date on which the SARs could vest
and become exercisable to Participant providing for: (a) an increase in the
number of shares reserved under the Plan to a level sufficient to permit the
settlement of the SARs subject to this award in full, (b) removal or amendment
of Award Limits as necessary to permit the settlement of the SARs subject to
this award, and (c) such other amendments or changes to the Plan as may be
necessary to permit this SAR grant to Participant under the Plan (such Plan
amendments referred to collectively herein as the “Required Plan Amendments”).
   
ARTICLE I.
GENERAL
1.1    Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan or the Grant Notice. For purposes of
this Agreement, the following terms shall be defined as in Participant’s
employment letter or agreement with the Company or a Subsidiary, as amended from
time to time, or if Participant is not a party to such a letter or agreement or
such letter or agreement does not contain such a definition, the terms shall be
defined as follows:


(a)“Cause” shall mean (A) willful misconduct, gross negligence or an act of
dishonesty of Participant with regard to the Company or any of its Affiliates,
which in either case, results in or could reasonably be expected to result in
material harm to the Company or such Affiliate; (B) the willful and continued
failure of Participant to attempt to perform his or her duties with the Company
or any of its Affiliates (other than any such failure resulting from
Disability), which failure is not remedied within 30 days after receiving
written notice thereof; (C) the conviction of Participant of (or the plea by
Participant of guilty or nolo contendere to) any felony involving moral
turpitude (other than traffic related offenses or as a result of vicarious
liability); or (D) a material breach by Participant of any material provision of
any written service agreement, which breach is not remedied within 10 days after
receiving written notice thereof.
(b)    “Disability” shall mean Participant’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that can be
expected to last for a continuous period of not less than 12 months.
(c) “Good Reason” shall mean:
(i) a material diminution in Participant’s authority, duties or
responsibilities; or
(ii) a material reduction in Participant’s annual base salary or target bonus,
in case of either of the foregoing, which remains uncured after 30 days
following the Company’s receipt of written notice from Participant that
Participant believes in good faith that such condition constitutes Good Reason;
provided that Participant shall provide such written notice within a period not
to exceed 90 days following Participant’s knowledge of the initial existence of
such condition or occurrence of such event. Notwithstanding the foregoing, a


Confidential Information    2    

--------------------------------------------------------------------------------





Termination of Service shall not be for Good Reason unless Participant resigns
within six months after the occurrence of the applicable event.
1.2    Incorporation of Terms of Plan. The SARs are subject to the terms and
conditions set forth in the Plan, each of which is incorporated herein by
reference, as well as this Agreement. In the event of any inconsistency between
the Plan and this Agreement, the terms of the Plan shall control except with
respect to Section 4.5(a) of this Agreement which shall supersede the Plan.


ARTICLE II.
GRANT OF SARS
2.1     Grant of SARs. In consideration of Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the grant date set forth in the Grant
Notice (the “Grant Date”), the Company has granted to Participant the SARs over
the aggregate number of shares of Common Stock set forth in the Grant Notice,
upon the terms and conditions set forth in the Grant Notice, the Plan, and this
Agreement, subject to adjustment as provided in Section 13.2 of the Plan.
2.2     Exercise Price. The exercise price per share of the shares of Common
Stock covered by the SARs (the “Exercise Price”) shall be as set forth in the
Grant Notice.
2.3     Consideration to the Company. In consideration of the grant of the SARs
by the Company, Participant agrees to render faithful and efficient services to
the Company or any Subsidiary. Nothing in the Plan, the Grant Notice, or this
Agreement shall confer upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or shall interfere with or restrict in
any way the rights of the Company and the Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.


ARTICLE III.
PERIOD OF EXERCISABILITY
3.1     Commencement of Exercisability; Accelerated Vesting and Deemed Exercise
on Certain Events.
(a)    Subject to the Company having attained requisite stockholder approval for
the amendments to the Plan necessary to eliminate the contingent nature of this
SAR grant and Participant’s continuous employment in good standing with the
Company as its Chief Executive Officer (CEO) through February 1, 2020, the SAR
shall become vested and exercisable in full on February 1, 2020 (i.e., the SAR
shall “cliff-vest” on February 1, 2020).
(b)    Notwithstanding the Grant Notice or the provisions of Section 3.1(a) and
(d), if, following stockholder approval of the Required Plan Amendments,
Participant’s employment or service with the Company is terminated due to
either: (1) an involuntary Termination of Participant’s Service by the Company
without Cause or (2) Participant’s Termination of Service due to Good Reason, in
either case, within three (3) months prior to, or twelve (12) months following,
a Change in Control, this SAR shall become vested and exercisable in full and
shall be deemed to be automatically exercised to the extent of any value on the
later of: (1) consummation of the Change in Control or (2) the date of
Participant’s Termination of Service. In such event, any SAR value shall be
settled and paid to Participant as soon as practicable but in no event more than
60 days following the later of consummation of the Change in Control or the
Participant’s Termination of Service giving rise to such vesting and exercise.
Notwithstanding the foregoing, in the event Participant’s employment or service
with the Company is terminated as set forth above in this Section 3.1(b) prior
to stockholder adoption of the Required Plan Amendments, this SAR shall be
immediately forfeited as of Participant’s termination of service and no payment
shall be made under this Agreement or the Plan.


Confidential Information    3    

--------------------------------------------------------------------------------





(c) Notwithstanding the Grant Notice or the provisions of Sections 3.1(a)
herein, in the event of Participant’s involuntary Termination of Service by the
Company without Cause or Participant’s Termination of Service due to Good Reason
following stockholder approval of the Required Plan Amendments but prior to the
SAR Expiration Date, this SAR shall become vested and exercisable in full and
shall be deemed to be automatically exercised as of the Participant’s
Termination of Service date. In such event, any SAR value shall be settled and
paid to Participant as soon as practicable but in no event more than sixty (60)
days following a Participant’s Termination of Service. Notwithstanding the
foregoing, in the event Participant’s employment or service with the Company is
terminated as set forth above in this Section 3.1(c) prior to stockholder
adoption of the Required Plan Amendments, this SAR shall be immediately
forfeited as of Participant’s termination of service and no payment shall be
made under this Agreement or the Plan.
(d)    Except as set forth in Section 3.1(b) or (c), unless otherwise determined
by the Administrator or as set forth in a written employment agreement between
Participant and the Company, any portion of the SARs that has not become vested
and exercisable on or prior to the date of Participant’s Termination of Service
shall be irrevocably forfeited on the date of Participant’s Termination of
Service and shall not thereafter become vested or exercisable. In the event of
Participant’s Termination of Service for Cause, this SAR shall in all cases be
immediately and irrevocably forfeited in full. For the avoidance of doubt, this
SAR shall be immediately and irrevocably forfeited and shall not provide for any
payment under this Agreement or the Plan in the event of Participant’s
Termination of Service or other vesting and exercise trigger established
hereunder prior to stockholder approval of the Required Plan Amendments.
3.2     Duration of Exercisability. In no event shall the SARs remain
exercisable beyond February 1, 2020. Once the SARs become unexercisable, they
shall be immediately and irrevocably forfeited.
3.3    Expiration of SARs. Except as otherwise provided in Section 3.1(b) or (c)
or otherwise determined by the Administrator or set forth in a written
employment agreement between the Participant and the Company, the SARs may not
be exercised except on the Expiration Date given the general, 100% cliff-vesting
of the SARs herein. The SARs shall be automatically exercised to the extent of
any value as of the Expiration Date if not previously vested and exercised on an
accelerated basis hereunder and shall thereafter be deemed expired and canceled
for all purposes.


ARTICLE IV.
EXERCISE
4.1     Person Eligible to Exercise. During the lifetime of Participant, only
the Participant may exercise the SARs.
4.2     Partial Exercise. The SARs granted hereunder are not eligible for
partial exercise or with respect to fractional shares given the lack of
installment-based vesting.
4.3     Manner of Exercise. The SARs granted hereunder shall be exercised
automatically upon the first vesting and exercise trigger established herein
provided Participant makes appropriate arrangements with the Company for the
delivery of any written representations or documents as may reasonably be
required in the Administrator’s sole discretion to facilitate Participant’s net
share withholding process set forth in Section 4.5(a) in order to comply with
applicable tax withholding obligations or to otherwise effect compliance with
Applicable Laws. Notwithstanding any of the foregoing, the Administrator shall
have the right to specify all conditions of the manner of exercise, which may be
subject to change from time to time.
 
4.4     Time of Settlement. The shares of Common Stock or cash payable upon
exercise of the SARs shall be provided to Participant within 60 days following
the date of exercise of the SARs. Any such cash shall be payable in a lump sum.
For the avoidance of doubt, in no event will any amount be paid to Participant
upon exercise of the SARs awarded herein unless the Company’s stockholders have
approved the Required Plan Amendments.


Confidential Information    4    

--------------------------------------------------------------------------------





4.5    Tax Withholding.
(a)    Notwithstanding any other provision of this Agreement or the Plan, the
Company and its Subsidiaries have the authority to deduct or withhold an amount
sufficient to satisfy any applicable federal, state, local and foreign taxes
(including the employee portion of any FICA obligation) required by law to be
withheld with respect to any taxable event arising pursuant to this Agreement.
Accordingly, the Company and its Subsidiaries shall satisfy such tax withholding
obligations by having the Company withhold a net number of shares of Common
Stock issuable upon the exercise of the SARs having a then current Fair Market
Value or, if the SARs are settled in cash, an amount of the cash payment made
with respect to the SARs, in each case not exceeding the amount necessary to
satisfy the withholding obligation of the Company and the Subsidiaries based on
the minimum applicable statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes or such other rate as does not
result in adverse accounting consequences for the Company. The Company and the
Participant may make alternative arrangements to satisfy such withholding
obligations as the Participant may consent to in the Participant’s sole
discretion.
(b)    The Company shall not be obligated to deliver any cash or any certificate
representing shares of Common Stock issuable with respect to the exercise of the
SARs to, or to cause any such shares of Common Stock to be held in book-entry
form by, Participant or his or her legal representative unless and until
Participant or his or her legal representative shall have satisfied in full the
amount of all federal, state, local and foreign taxes applicable with respect to
the taxable income of Participant resulting from the exercise of the SARs or any
other taxable event related to the SARs; provided, however, that no payment
shall be delayed under this Section 4.5(b) if such delay would result in a
violation of Section 409A.
(c)    In accordance with Section 4.5(a) above, the Company may elect to
instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on Participant’s behalf a whole number of shares from those
shares of Common Stock then issuable upon the exercise of the SARs as the
Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the tax withholding obligation and to remit the proceeds of such sale to
the Company or the Subsidiary with respect to which the withholding obligation
arises. Participant’s acceptance of this Award constitutes Participant’s
instruction and authorization to the Company and such brokerage firm to complete
the transactions described in this Section 4.5(c). In the event of any such
broker-assisted sale of shares of Common Stock: (a) any shares of Common Stock
to be sold through a broker-assisted sale will be sold on the day the tax
withholding obligation arises, or as soon thereafter as practicable; (b) such
shares of Common Stock may be sold as part of a block trade with other
participants in the Plan in which all participants receive an average price;
(c) Participant will be responsible for all broker’s fees and other costs of
sale, and Participant agrees to indemnify and hold the Company harmless from any
losses, costs, damages or expenses relating to any such sale; (d) to the extent
the proceeds of such sale exceed the applicable tax withholding obligation, the
Company agrees to pay such excess in cash to Participant as soon as reasonably
practicable; (e) Participant acknowledges that the Company or its designee is
under no obligation to arrange for such sale at any particular price, and that
the proceeds of any such sale may not be sufficient to satisfy the applicable
tax withholding obligation; and (f) in the event the proceeds of such sale are
insufficient to satisfy the applicable tax withholding obligation, Participant
agrees to pay immediately upon demand to the Company or the Subsidiary with
respect to which the withholding obligation arises an amount in cash sufficient
to satisfy any remaining portion of the Company’s or the applicable Subsidiary’s
withholding obligation.
(e)    Participant is ultimately liable and responsible for all taxes owed in
connection with the SARs, regardless of any action the Company or any Subsidiary
takes with respect to any tax withholding obligations that arise in connection
with the SARs. Neither the Company nor any Subsidiary makes any representation
or undertaking regarding the treatment of any tax withholding in connection with
the awarding, vesting or exercise of the SARs or the subsequent sale of shares
of Common Stock. The Company and the Subsidiaries do not commit and are under no
obligation to structure the SARs to reduce or eliminate Participant’s tax
liability.
4.6     Conditions to Issuance of Shares. If the Administrator determines to
settle any SARs in shares of Common Stock, the Company shall not be required to
issue or deliver any shares of Common Stock upon the exercise of such SARs prior
to fulfillment of all of the following conditions: (a) the admission of such
shares of Common Stock to listing on all stock exchanges on which such Shares
are then listed, (b) the completion of any


Confidential Information    5    

--------------------------------------------------------------------------------





registration or other qualification of such shares of Common Stock under any
state or federal law or under rulings or regulations of the Securities and
Exchange Commission or other governmental regulatory body that the Administrator
shall, in its absolute discretion, deem necessary or advisable, (c) the
obtaining of any approval or other clearance from any state or federal
governmental agency that the Administrator shall, in its absolute discretion,
determine to be necessary or advisable and (d) the receipt of full payment of
any applicable withholding tax in accordance with Section 4.5 by the Company or
its Subsidiary with respect to which the applicable withholding obligation
arises.
4.7     Rights as Shareholder. This Agreement shall not convey to the
Participant nor any person claiming under or through Participant any of the
rights or privileges of a shareholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of any of the
Shares subject to the SARs unless and until certificates representing such
Shares (which may be in book-entry form) will have been issued and recorded on
the records of the Company or its transfer agents or registrars and delivered to
Participant (including through electronic delivery to a brokerage account). No
adjustment shall be made for a dividend or other right for which the record date
is prior to the date of such issuance, recordation and delivery, except as
provided in Section 13.2 of the Plan. Except as otherwise provided herein, if
the Administrator determines to settle the SARs in Shares, after such issuance,
recordation and delivery, Participant will have all the rights of a shareholder
of the Company with respect to such Shares, including, without limitation, the
right to receipt of dividends and distributions on such shares.


ARTICLE V.
OTHER PROVISIONS
5.1     Administration. The Administrator shall have the power to interpret the
Plan, the Grant Notice, and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice,
and this Agreement as are consistent therewith and to interpret, amend or revoke
any such rules. All actions taken and all interpretations and determinations
made by the Administrator will be final and binding upon Participant, the
Company and all other interested persons. To the extent allowable pursuant to
Applicable Law, no member of the Committee or the Board will be personally
liable for any action, determination or interpretation made with respect to the
Plan, the Grant Notice, or this Agreement.
5.2    Limited Transferability of SARs. The SARs shall be transferrable to
Participant’s Permitted Transferees to the fullest extent permitted by
Section 11.3 of the Plan and Applicable Law.
5.3     Adjustments. Unless otherwise limited by the terms of a Participant’s
employment letter or agreement, the Administrator may accelerate the vesting of
all or a portion of the SARs in such circumstances as the Administrator, in the
Administrator’s sole discretion may determine. In addition, upon the occurrence
of certain events relating to the Common Stock contemplated by Section 13.2 of
the Plan (including, without limitation, an extraordinary cash dividend on such
Common Stock) (and subject to the terms of Section 3.1(b) hereof), the
Administrator may make such adjustments as the Administrator deems appropriate
in the number of shares of Common Stock subject to the SARs, the exercise price
of the SARs and the kind of securities that may be issued upon exercise of the
SARs. Participant acknowledges that the SARs are subject to adjustment,
modification and termination in certain events as provided in this Agreement and
the Plan, including Section 13.2 of the Plan.
5.4    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this
Section 5.4, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by reputable overnight courier or by certified mail
(return receipt requested) and deposited (with postage prepaid) in a post office
or branch post office regularly maintained by the United States Postal Service.


Confidential Information    6    

--------------------------------------------------------------------------------





5.5    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
5.6    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
5.7    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws, including, without limitation, the
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the SARs are granted
and may be exercised, only in such a manner as to conform to Applicable Law. To
the extent permitted by Applicable Law, the Plan, the Grant Notice, and this
Agreement shall be deemed amended to the extent necessary to conform to
Applicable Law.
5.8    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the SARs in any material way without the prior written
consent of Participant.
5.9    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 5.2 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
5.10    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the SARs, the Grant Notice, the Foreign Appendix,
if applicable, and this Agreement shall be subject to any additional limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by Applicable Law, this Agreement shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.
5.11    Not a Contract of Employment or Service Relationship. Nothing in this
Agreement or in the Plan shall confer upon Participant any right to continue to
serve as an Employee, Director, Consultant or other service provider of the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and the Subsidiaries, which rights are hereby expressly
reserved, to discharge or terminate the services of Participant at any time for
any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or a Subsidiary
and Participant.
 
5.12    Entire Agreement. The Plan, the Grant Notice, this Agreement (including
any exhibit hereto) and the applicable terms of any employment agreement between
Participant and the Company constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the
Company, the Subsidiaries and Participant with respect to the subject matter
hereof.
5.13    Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A. However,
notwithstanding any other provision of the Plan, the Grant Notice, or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for


Confidential Information    7    

--------------------------------------------------------------------------------





this Award either to be exempt from the application of Section 409A or to comply
with the requirements of Section 409A so long as such actions do not reduce the
after-tax value of the Award to the Participant. Notwithstanding anything herein
to the contrary, no provision of the Plan shall be interpreted or construed to
transfer any liability for failure to comply with the requirements of
Section 409A from Participant or any other person to the Company or any of its
Subsidiaries, employees or agents.
5.14    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.
5.15    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the SARs, and rights no
greater than the right to receive shares of Common Stock or cash as a general
unsecured creditor with respect to the SARs, as and when exercised pursuant to
the terms hereof.
5.16    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.






Confidential Information    8    